*808
By the Court.

Stephens, J.,
delivering the opinion.
1. We think that under the 9th Equity Rule, the application for this injunction came too late, unless good cause had been shown for the delay. None was shown, and the application ought to have been refused.
2. We think, moreover, that there is not a semblance of equity in this bill. The first ground upon which it is based amounts to nothing but a denial of the debt whose prosecution it seeks to enjoin. Surely there was no need of equity jurisdiction to make that defense. The only other ground is, that the complainants had been prevented from paying their debts by a garnishment which the defendants had sued out against a person who held assets of complainants. If the garnishment was sued out wrongfully, they have a complete remedy by suit on the garnishment bond; if it was sued out rightfully, they are not entitled to any remedy at all. We think the motion to dissolve the injunction and dismiss the bill, ought to have been sustained.
Judgment reversed.